Wheeler, District Judge.
The first point is as to whether the protest raised the question as to the effect of section 2911 of the Revised Statutes. Section 15 of the administrative customs act, as to appeals to the circuit court, provides that if the importer, consignee, or agent for the importer, or the collector, or secretary shall be dissatisfied with the decision of the board of general appraisers, as provided for in section 14 of this act, as to the construction of the law and the facts respecting the classification of such merchandise, and the rate of duty imposed under such classification, they, or either of them, may, within 30 days next after such decision, appeal to the circuit court of the United States. This question, under section 2911, Rev. St., would directly relate to the duty imposed there, and to a decision under the law and the facts respecting that; so the question would seem to be raised by this protest. The question'as to whether section 2911 is still in force and can be carried out rests upon whether it is consistent with, and can be carried out with, the provisions of section 10 of the administrative customs act. I think it can be, because section. 2911 merely provides what sample is to be taken for appraisal, the same as the section as to sending one parcel in ten or one case in ten to be examined. It merely provides what shall be taken for examination, instead of taking an average of the goods of the same class, of different values, mixed together. When that sample is taken, then all the other provisions of the law are to be followed as to that. I think the intention of the law was that the appraisals should not be made on an average, but should be of a definite thing, a sample, the best in the lot, to be gone by. Section 2911 and section 2902 stood in the Revised Statutes together, and could be enforced together; and there is no more difference between section 2911 and section 10 of the administrative customs act, in these respects, than there was between section 2911 and section 2902 of the Revised Statutes. They can stand together in either case, and be enforced. The decision of the board of general appraisers .is therefore affirmed.